DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 25-26, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (U.S. Patent No. 8,090,533).
Regarding claim 1, 25, 26, Koike et al. disclose a content visualizing method, comprising: generating a three-dimensional (3D) object disposition space based on a road region ahead (See 3D object images 81,83); determining a display position for route guidance content based on an indication point of the route guidance content and the 3D object disposition space (See col. 16, lines 52-65); and three-dimensionally visualizing a graphic object corresponding to the route guidance content at the determined display position (See Col. 16, lines 52-65) (See col. 13, lines 42-55).

Regarding claim 28, Koike et al. disclose the processor is further configured to determine the indication point based on road information in the map database (See col. 13, lines 42-55; col. 15, lines 39-44).

Allowable Subject Matter
Claims 3-24, 27, 29-31, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the generating comprises generating the 3D object disposition space based on a field of view (FOV) of a user and a distance from a viewpoint of the user to an obstacle; nor does it disclose that the three-dimensionally visualizing comprises: generating a first graphic representation corresponding to a left eye of a user and a second graphic representation corresponding to a right eye of the user; and providing a disparity between the first graphic representation and the second graphic representation; nor does the prior art disclose wherein the determining comprises determining a position in the 3D object disposition space to be the display position, in response to the indication point being out of the 3D object disposition space; wherein a position corresponding to the indication point is located substantially close to a limiting plane of the object disposition space, and on an axis from a center of an eye box of the user toward the point; wherein the determining comprises fitting a height of the display position to a bottom of the 3D object disposition space, in response to a height of the indication point being lower than the bottom of the 3D object disposition space; and wherein the determining comprises fitting a height of the display position to a bottom of the 3D object disposition space, in response to a road surface not intersecting a space corresponding to a view of a user.  

Nor does the prior art disclose wherein the determining comprises obtaining temporary guidance content corresponding to the display position, in response to the indication point differing from the display position, wherein the three-dimensionally visualizing comprises visualizing a graphic object corresponding to the temporary guidance content at the display position until the 3D object disposition space includes the indication point. 
Nor does the prior art disclose wherein the three-dimensionally visualizing comprises visualizing the graphic object while gradually moving the graphic object from a previous display position to a new display position, in response to the display position being changed while the graphic object is visualized.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661